DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 01/19/2021.  
Status of the Claims
	In applicant’s amendments claims 17-19, 21, and 27 were amended, and new claims 29-32 were added.  Claims 17-32 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  Some rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  See upheld 35 U.S.C. § 112(b) rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 17: first and second control and/or calculating means for measuring of an actual distance. Page 8 of the specifications filed 08/07/2019 states “The first control and/or calculating means and/or the second control and/or calculating means can be integrated into the first and/or second communication elements (mobile phones).” The specification does not provide sufficient structure only that the first and second control and/or calculating means is in or at a communication element
Claim 18: first and second control and/or calculating means for measuring of an actual distance. Page 8 of the specifications filed 08/07/2019 states “The first control and/or calculating means and/or the second control and/or calculating means can be integrated into the first and/or second communication elements (mobile phones).” The specification does not provide sufficient structure only that the first and second control and/or calculating means is in or at a communication element
Claim 17: first and second control means for emitting a predetermined signal in the case that the actual distance of the first athlete is bigger than the{00530932 }3GOS-184 actual distance of the second athlete{00530932 } 3GOS-184 actual distance of the second athlete. Page 14 recites “control means 12 emit a predetermined first signal SI1 (for example a green light "g") in the case of 51 > S2 or emit a predetermined second signal SI2 (for example a red light "r") in the case of S1 < S2 to the first 
Claim 17 and 18: first and second communication element designed to establish a communication between them. Page 3 recites “first and second communication elements are preferably mobile phones, but also other comparable elements can be taken into consideration which can establish a wireless communication between them. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 17 and 18 recite “control and/or calculating means”. It is unclear how many limitations are being claimed namely due to and/or as the claims can read “control and calculating means”, “control means”, and “calculating means” or if applicants means to claim a single limitation with the name “control and/or calculating means”. As best understood in light of the specifications and drawings the “control and/or calculating means” seems to be a single limitation with a single reference number.
Claim 17 and 18 recite “first and second control means”. It is unclear if these limitations are separate limitations from the first/second control and/or calculating means. The claims are 
Claims 17 and 18 limitations “first and second control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As best understood in the specifications and drawings the first and second control means (reference number 12), which are a separate limitation from the first and second control and/or calculating means (reference number 7), give no structure for the control means that can perform the functional task of comparing a signal and emitting a signal based on that compared signal. Page 14 does state that the “control means” has an LED but an LED cannot perform the function of comparing an S1 and S2 signal. Likewise as best understood the first signal element is already emitting the optical signal as claimed. The Figures only show the control means 12 as a box. It is unclear what structure the control means has to perform the entire claimed function.
Claims 17 and 18 limitations “first and second control and/or calculating means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The first and second 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-23, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130106684 A1 (Weast et al; henceforth Weast).
Regarding Independent Claim 17, Weast discloses a system for carrying out a training or a competition of or between two athletes, especially runners, wherein the system comprises: 
a first sports garment (wearable device 10) for the first athlete (Figure 1), wherein the first sports garment comprises at least one first signal element for emitting a signal to the first athlete, wherein the first signal element is an electroluminescent element (“ edge light”; ¶ 271; and Figure 68 and 69) which can emit an optical signal (see Figure 68 and 69: Annotated) and (the edge light is around the edge of the wearable device 10), 

    PNG
    media_image1.png
    185
    399
    media_image1.png
    Greyscale

Figures 68-69: Weast
wherein the first sport garment comprises or is in connection with a first communication element (mobile device 3; “The mobile device may be a smartphone or other types of portable display devices” ¶ 151 and “The [wearable] device may synchronize wirelessly (or using a wired connection) with a mobile device in some arrangements” ¶ 219), wherein the first communication element comprises a GPS module (“the mobile device may include a location determination component such as a GPS device” ¶ 339);  
{00289969 }5wherein first control and/or calculating means are arranged in the first communication element for measuring of an actual distance covered by the first athlete (“activity tracking application that may execute on a mobile device or stationary device different from a wearable activity tracking device. The tracking application may be used to record activity data, track goals, track milestones and other achievements and provide competition and team modes” ¶ 10); 
a second sports garment for the second athlete (wearable device 10, Each user has their own wearable device 10 and mobile device 3 which share the same reference numbers), wherein the second sports garment comprises at least one second signal element for emitting a signal to (“ edge light”; ¶ 271; and Figure 68 and 69) which can emit an optical signal (see Figure 68 and 69: Annotated) and which is fixed to the second sports garment (the edge light is around the edge of the wearable device 10), wherein the second sport garment comprises or is in connection with a second communication element (mobile device 3), wherein the second communication element comprises a GPS module (“the mobile device may include a location determination component such as a GPS device” ¶ 339);  
wherein second control and/or calculating means are arranged at or in the second communication element for measuring of an actual distance covered by the second athlete (“activity tracking application that may execute on a mobile device or stationary device different from a wearable activity tracking device. The tracking application may be used to record activity data, track goals, track milestones and other achievements and provide competition and team modes” ¶ 10);
 wherein the first and the second communication elements are designed to establish a communication between them (“one or more of the user's wearable devices may synchronize data with the other user through a local communication device connected in a wired or wireless manner or other intermediary devices” ¶ 270); 
wherein first control means are provided in the first sports garment (in as much as applicant has shown and as understood each wearable device 10 has a control means in order to determine the relative positions of the users and indicating the edge lights to display that relative positioning by use of the signal element) for emitting a predetermined first signal (“ahead position” see Figure 68) by the first signal element in the case that the actual distance of the first athlete is bigger than the actual distance {00289969 }6of the second athlete (as seen in Figure 68 the edge light/first signal element indicates the first user has a greater distance than the second user by indicating said user as “ahead”) 
and wherein second control means are provided in the second sports garment (in as much as applicant has shown and as understood each wearable device 10 has a control means in order to determine the relative positions of the users and indicating the edge lights to display that relative positioning by use of the signal element) for emitting a predetermined second signal by the second signal element (“behind position”, Figure 69) in the case that the actual distance of the first athlete is bigger than the actual distance of the second athlete (as seen in Figure 69 the edge light/signal element indicates the first user has a greater distance than the second user by showing the second user that they are “behind”)
and wherein the predetermined second signal is emitted by the first signal element in the case that the actual distance of the first athlete is smaller than the actual distance of the second athlete and wherein the predetermined first signal is emitted by the second signal element in the case that the actual distance of the first athlete is smaller than the actual distance of the second athlete (the first signal element will indicate the first/ahead or second/behind signal based on their relative position to that of the wearable device 10 relative to the second wearable device 10 and vis versa for the second wearable device 10);
wherein the first control means and/or the second control means are designed to emit a predetermined third signal (“equal point”) by the first and/or second signal element in the case that the actual distance of the first athlete and the actual distance of the second athlete are equal (¶ 271 below; the equal point is defined on the side display and emitted by the side display), and taking into account a predetermined tolerance of the ratio between the actual distance of the (“substantially equal” ¶ 271 below; substantially equal takes in a tolerance of the actually distance between the two athletes to be “substantial”).

    PNG
    media_image2.png
    102
    367
    media_image2.png
    Greyscale

Weast teaches the invention as substantially claimed, see above. Weast further discloses where the users’ progress is substantially equal to one another. Weast further discloses taking into account a predetermined tolerance of the ratio between the actual distance of the first athlete and the actual distance of the second athlete (“substantially equal” ¶ 271; substantially equal takes in a tolerance of the actually distance between the two athletes to be “substantial”).
Weast does not disclose wherein the ratio between the actual distance of the first athlete and the actual distance of the second athlete for determination of the tolerance is between 0.99 and 1.01. Weast discloses the claimed invention except for a tolerance between 0.99 and 1.01. Applicant has given no criticality of the tolerance ratio by providing various different tolerance ratios and Weast already teaches of the tolerance being substantially equal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make Weast’s substantially equal have a tolerance ratio of 0.99 and 1.01, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and in order to have a higher quality product with tighter tolerances.{00289969 }7WeastW

Regarding Independent Claim 18, Weast discloses a system for carrying out a training or a competition of or between two athletes, especially runners, wherein the system comprises: 
a first sports garment (wearable device 10) for the first athlete (Figure 1), wherein the first sports garment comprises at least one first signal element for emitting a signal to the first athlete, wherein the first signal element is an electroluminescent element (“ edge light”; ¶ 271; and Figure 68 and 69) which can emit an optical signal (see Figure 68 and 69: Annotated) and which is fixed to the first sports garment (the edge light is around the edge of the wearable device 10), 

    PNG
    media_image1.png
    185
    399
    media_image1.png
    Greyscale

Figures 68-69: Weast
wherein the first sport garment comprises or is in connection with a first communication element (mobile device 3; “The mobile device may be a smartphone or other types of portable display devices” ¶ 151 and “The [wearable] device may synchronize wirelessly (or using a wired connection) with a mobile device in some arrangements” ¶ 219), wherein the first communication element comprises a GPS module (“the mobile device may include a location determination component such as a GPS device” ¶ 339);  


{00289969 }5wherein first control and/or calculating means are arranged in the first communication element for measuring of an actual speed covered by the first athlete (“activity tracking application that may execute on a mobile device or stationary device different from a wearable activity tracking device. The tracking application may be used to record activity data, track goals, track milestones and other achievements and provide competition and team modes” ¶ 10); 
a second sports garment for the second athlete (wearable device 10, Each user has their own wearable device 10 and mobile device 3 which share the same reference numbers), wherein the second sports garment comprises at least one second signal element for emitting a signal to the second athlete, (“ edge light”; ¶ 271; and Figure 68 and 69) which can emit an optical signal (see Figure 68 and 69: Annotated) and which is fixed to the second sports garment (the edge light is around the edge of the wearable device 10), wherein the second sport garment comprises or is in connection with a second communication element (mobile device 3), wherein the second communication element comprises a GPS module (“the mobile device may include a location determination component such as a GPS device” ¶ 339);  
wherein second control and/or calculating means are arranged at or in the second communication element for measuring of an actual speed covered by the second athlete (“activity tracking application that may execute on a mobile device or stationary device different from a wearable activity tracking device. The tracking application may be used to record activity data, track goals, track milestones and other achievements and provide competition and team modes” ¶ 10);
 wherein the first and the second communication elements are designed to establish a communication between them (“one or more of the user's wearable devices may synchronize data with the other user through a local communication device connected in a wired or wireless manner or other intermediary devices” ¶ 270); 
(in as much as applicant has shown and as understood each wearable device 10 has a control means in order to determine the relative positions of the users and indicating the edge lights to display that relative positioning by use of the signal element) for emitting a predetermined first signal (“ahead position” see Figure 68) by the first signal element in the case that the actual distance of the first athlete is bigger than the actual distance {00289969 }6of the second athlete (as seen in Figure 68 the edge light/first signal element indicates the first user has a greater distance than the second user by indicating said user as “ahead”) 
and wherein second control means are provided in the second sports garment (in as much as applicant has shown and as understood each wearable device 10 has a control means in order to determine the relative positions of the users and indicating the edge lights to display that relative positioning by use of the signal element) for emitting a predetermined second signal by the second signal element (“behind position”, Figure 69) in the case that the actual distance of the first athlete is bigger than the actual distance of the second athlete (as seen in Figure 69 the edge light/signal element indicates the first user has a greater distance than the second user by showing the second user that they are “behind”)
and wherein the predetermined second signal is emitted by the first signal element in the case that the actual distance of the first athlete is smaller than the actual distance of the second athlete and wherein the predetermined first signal is emitted by the second signal element in the case that the actual distance of the first athlete is smaller than the actual distance of the second athlete (the first signal element will indicate the first/ahead or second/behind signal based on their relative position to that of the wearable device 10 relative to the second wearable device 10 and vis versa for the second wearable device 10);
wherein the first control means and/or the second control means are designed to emit a predetermined third signal (“equal point”) by the first and/or second signal element in the case that the actual distance of the first athlete and the actual distance of the second athlete are equal (¶ 271 below; the equal point is defined on the side display and emitted by the side display), and taking into account a predetermined tolerance of the ratio between the actual distance of the first athlete and the actual distance of the second athlete (“substantially equal” ¶ 271 below; substantially equal takes in a tolerance of the actually distance between the two athletes to be “substantial”).

    PNG
    media_image2.png
    102
    367
    media_image2.png
    Greyscale

Weast teaches the invention as substantially claimed, see above. Weast does not disclose wherein the control means are provided for emitting predetermined signals by the signal elements based on an actual speed (emphasis added); and taking into account a predetermined tolerance of the ratio between the actual speed of the first athlete and the actual speed of the second athlete, wherein the ratio between the actual speed of the first athlete and the actual speed of the second athlete for determination of the tolerance is between 0.9 and 1.1. 
Weast teaches in a different embodiment of tracking and displaying speed along with distance (“Activity tracked can vary including steps taken by the user, energy expended by the user or other metrics or parameters” ¶ 202). It would have been obvious to one skilled in the art (¶ 4).
Applicant has given no criticality of the tolerance ratio by providing different tolerance ratios and Weast already teaches of the tolerance being substantially equal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make Weast’s substantially equal have a tolerance ratio of 0.99 and 1.01, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and in order to have a higher quality product with tighter tolerances.{00289969 }7WeastW
{00289969 }7WeastW
Regarding Claim 19, Weast further teaches the system according to claim 17, wherein the ratio between the actual distance of the first athlete and the actual distance of the second athlete for determination of the tolerance is between 0.95 and 1.05 (see Claim 17, the tolerance ratio is 0.99 and 1.01).                                                                                                                                                                      
Regarding Claim 20, Weast further teaches the system according to claim 17, wherein the predetermined first signal and/or the predetermined second signal depend on the difference between the actual distance of the first athlete and the actual distance of the second athlete (“For example, illumination of an edge light toward the right may indicate that the user is behind (as shown in FIG. 68) while illumination of an edge light toward the left may indicate that the user is behind (as shown in FIG. 69).” ¶ 271; the light positioning/predetermined signals for both athletes is based on the distances of both athletes). {00289969 }10  
Regarding Claim 21, Weast further teaches the system according to claim 18, wherein the ratio between the actual speed of the first athlete and the actual speed of the second athlete for determination of the tolerance is between 0.95 and 1.05 (see Claim 18, the tolerance ratio is 0.99 and 1.01).    
Regarding Claim 22, Weast further teaches the system according to claim 18, wherein the predetermined first signal and/or the predetermined second signal depend on the difference between the actual speed of the first athlete and the actual speed of the second athlete (see Claim 18, the predetermined signal for both the first and second signal/light positions are based on the difference in speed and distance of first and second athletes and are displayed as “ahead” or “behind”).  
Regarding Claim 23, Weast further discloses the system according to claim 17, wherein the first and/or the second sports garment have a holding device for holding the communication element (Figure 1: Weast annotated).  

    PNG
    media_image3.png
    402
    524
    media_image3.png
    Greyscale

Figure 1: Weast Annotated
Regarding Claim 26, Weast further teaches the system according to claim 17, wherein the first control and/or calculating means and/or the second control and/or calculating means are integrated into the first and/or second communication element (“activity tracking application that may execute on a mobile device or stationary device different from a wearable activity tracking device. The tracking application may be used to record activity data, track goals, track milestones and other achievements and provide competition and team modes” ¶ 10; the control/ calculating means and the communication element are both integrated into the mobile devices 3 which are a smart phone);
Regarding claim 27, Weast teaches the invention as substantially claimed, see above. Weast further discloses that the predetermined signals are of a LED display (¶ 271) and that the LED can display red and green (“Each light member of the indicator system may display a plurality of perceptively different colors including colors such as red, yellow, green, orange, white, blue or other colors as desired” ¶ 208). Weast does not disclose wherein the predetermined first signal is a green light and the predetermined second signal is a red light.  
(display 4707) wherein a predetermined first signal is a green light (“high activity” ¶ 228; opposite of the low activity) and a predetermined second signal is a red light (“low activity” ¶ 228 below; lower values are red while higher values are green). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Weast’s predetermined signals of ahead and behind to be green and red lights respectfully, as taught by Weast in a different embodiment, in order to provide the user a colored visual indication of positioning relative to the other user.

    PNG
    media_image4.png
    202
    457
    media_image4.png
    Greyscale

Regarding Claim 28, Weast further teaches the system according to claim 17, wherein the first control means are integrated in the first communication element and that the second control means are integrated in the second communication element (the control means and the communication element are both integrated into their respective mobile device 3 which are smartphones) and are available via an App stored in the communication element (“an activity tracking application that may execute on a mobile device” ¶ 10).
Regarding Claim 29 Weast further teaches the system according to claim 19, wherein the ratio is between 0.99 and 1.01 (see Claim 18, the tolerance ratio is 0.99 and 1.01).
	Regarding Claim 30 Weast further teaches the system according to claim 21, wherein the ratio is between 0.99 and 1.01 (see Claim 18, the tolerance ratio is 0.99 and 1.01). 
	Regarding Claim 31, (first/second communication element are no longer being interpreted under 112(f) within claim 31), Weast further teaches the system according to claim 17, wherein the first communication element is a first mobile phone, and the second communication element is a second mobile phone (“mobile device 3; “The mobile device may be a smartphone or other types of portable display devices” ¶ 151”).
	Regarding Claim 32, (first/second communication element are no longer being interpreted under 112(f) within claim 32), Weast further teaches the system according to claim 18, wherein the first communication element is a first mobile phone, and the second communication element is a second mobile phone (“mobile device 3; “The mobile device may be a smartphone or other types of portable display devices” ¶ 151”).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130106684 A1 (Weast) in view of US 20120183940 A1 (Argones et al; henceforth Argones).
	Regarding Claim 24, Weast teaches the invention as substantially claimed, see above. Weast further discloses that the wearable athletic device can be worn a variety of locations (“the wearable athletic device may be worn in a variety of locations on a user's body including on a user's chest (e.g., a chest strap), around a user's wrist, around a user's arm, on a user's head, on a user's ankle or thigh, and the like” ¶ 145). Weast does not disclose wherein the first and/or the second sports garment are sports jackets.  
(sensory device 142 “incorporated within a shirt” ¶ 41 below) wherein the sport garment are sports jackets (“shirt” ¶ 41 below). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Weast’s wearable athletic device to be incorporated within a shirt, as taught by Argones, in order to provide an article of clothing for absorbing sweat and protect the users torso from the elements. 

    PNG
    media_image5.png
    137
    370
    media_image5.png
    Greyscale

	Regarding Claim 25, Weast in view of Argones further teaches the system according to claim 24, wherein the first signal element and/or the second signal element are fixed to arm sleeves of the sports jacket (Figure 1A: Argones; the wearable athletic device is incorporated within the shirt and is shown in Figure 1A that the device 142 is located on the sleeve of the shirt). {00289969 }11  
	

    PNG
    media_image6.png
    242
    222
    media_image6.png
    Greyscale

Figure 1A: Argones

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
Regarding Applicants argument that “control and/or calculating means” and “control means” are separate limitations clearly defined within the claims. Examiner agrees that they are clearly different limitations in light of the specifications due to different reference numbers however the claims are not clearly defined. Due to the conjunction of and/or the “control and/or calculating means” within the claims can read “control means”, “calculating means”, “control and calculating means”, or even “control means and calculating means.” Due to the conjunction the limitation is rendered indefinite due to being clear if the “control means” from “control and/or calculating means” is the same as the other “control means”. Applicant is suggested to amend or remove the “and/or” conjunction to overcome this 112(b) indefinite rejection.
Regarding Applicants arguments pertaining to “first and second control means” (pages 12-13). Applicant has stated that page 11, line 15 and the recited language from the specifications properly defines the structure of the first and second control means and it is clear to a person skilled in the art that the control means 12 is a device that receives a signal from a mobile phone and compares two signals and outputs a signal based on the results of the comparison. The structure needed for such a device to provide the recited function is straight forward and does not need detailed description for a person of ordinary skill in the art to make the device. 
The {00530932 }13
Examiner does not find these arguments persuasive. The specifications give no structure for the control means that can perform the functional task of comparing a signal. Page 
Regarding applicant’s arguments pertaining to Weast (Page 15). Applicant argues that West does not disclose that the control means are to emit no or a predetermined third signal by the signal element in the case that the actual distances of the athletes are equal, taking into account a predetermined tolerance of the ratio between the actual distances of the athletes, wherein the ratio is between 0.9 and 1.1. 
Applicant is correct that Weast does not disclose wherein the ratio is between 0.9 and 1.1 as reflected in the rejection above. However, West does disclose that the first control means and/or the second control means are designed to emit a predetermined third signal (“equal point”) by the first and/or second signal element in the case that the actual distance of the first athlete and the actual distance of the second athlete are equal (¶ 271; the equal point is defined on the side display and emitted by the side display), and taking into account a predetermined tolerance of the ratio between the actual distance of the first athlete and the actual distance of the second athlete (“where the users' progress is substantially equal to one another” ¶ 271). Weast discloses substantially equal which inherently takes into account an undisclosed tolerance of what Weast considered “equal”. Weast displays this “substantially equal” anywhere along the side display and therefore the predetermined “equal point” is generated by the control means. Therefore Weast already discloses a tolerance but does not disclose the tolerance claimed by applicant’s invention. 
Regarding applicant’s arguments pertaining to Weast (Page 16). Applicant argues that a special effect is achieved by the claimed feature which is not mentioned at all by Weast and that special effect is the substantial calming of the signaling that without the proposed design would cause the display to jump back and forth via the optical signal element and that Weast et al. does not provide any indication to guide a person skilled in the art to the claimed combination of features when that person is looking to solve the above-mentioned problem. 
It is noted that the features upon which applicant relies (i.e., the calming effect) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant while stating that the tolerance as described in claim 17 and 18 have the special effect and prevent the display to jump back and forth, does claim tighter tolerances in dependent claims 29-30. Likewise the specifications (Page 14 below) only states that a tolerance can be taken into account to avoid a frequent switching between the first and second signal in the case of “substantially equal distance”. 

    PNG
    media_image7.png
    150
    661
    media_image7.png
    Greyscale

As Weast discloses a tolerance of the equal point (as described above) and that Weast only does not disclose the numerical ratio between the actual distance of the first athlete and the actual distance of the second athlete for determination of the tolerance is between 0.99 and 1.01. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make Weast’s substantially equal have a tolerance ratio of 0.99 and 1.01, since it In re Aller, 105 USPQ 233 and in order to have a higher quality product with tighter tolerances.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
{00289969 }7WeastW
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784